 



EXHIBIT 10.2
STOCKHOLDER VOTING AGREEMENT
     STOCKHOLDER VOTING AGREEMENT, dated as of November 9, 2005 (the
“Agreement”), among Marshall & Ilsley Corporation, a Wisconsin corporation (the
“Company”) and the persons listed on Schedule I hereto (each a “Stockholder”
and, collectively, the “Stockholders”).
R E C I T A L S:
     WHEREAS, concurrently with the execution and delivery of this Agreement,
the Company and Gold Banc Corporation, Inc., a Kansas corporation (the
“Seller”), are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), which provides, among other things, for the merger of Seller with
and into the Company (the “Merger”), all on the terms and subject to the
conditions set forth in the Merger Agreement; and
     WHEREAS, as an inducement and a condition to entering into the Merger
Agreement, the Company has required that the Stockholders agree, and each
Stockholder has agreed, to enter into this Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements set forth herein, the parties hereto agree as follows:
     1. Definitions. Terms used and not defined herein, but defined in the
Merger Agreement, shall have the respective meanings ascribed to them in the
Merger Agreement.
     2. Voting.
     (a) Each Stockholder shall, at any meeting of the Stockholders of the
Seller, however called, or in connection with any written consent of the
Stockholders of the Seller, vote (or cause to be voted) all Shares then held of
record or beneficially owned by such Stockholder (to the extent the Stockholder
has the sole right to vote or direct the voting of such Shares) and use his
reasonable best efforts to vote (or cause to be voted) all Shares then held of
record or beneficially owned by such Stockholder (to the extent the Stockholder
has the shared right to vote or direct the voting of such Shares), (i) in favor
of the Merger, the execution and delivery by the Seller of the Merger Agreement
and the approval of the terms thereof and each of the other actions contemplated
by the Merger Agreement and this Agreement and any actions required in
furtherance thereof and hereof and (ii) against any proposal relating to a
Acquisition Proposal and against any action or agreement that would impede,
frustrate, prevent or nullify this Agreement, or result in a breach in any
respect of any covenant, representation or warranty or any other obligation or
agreement of the Seller under the Merger Agreement or which would result in any
of the conditions set forth in Article VII of the Merger Agreement not being
fulfilled.
     (b) Each Stockholder hereby covenants and agrees that, except as
contemplated by this Agreement and the Merger Agreement, it shall not (i) offer
to transfer (which term





--------------------------------------------------------------------------------



 



shall include, without limitation, any sale, tender, gift, pledge, assignment or
other disposition), transfer or consent to any transfer of, any or all of the
Shares beneficially owned by such Stockholder (to the extent the Stockholder has
the right to dispose of or direct the disposition of such Shares) or any
interest therein without the prior written consent of the Company, such consent
not to be unreasonably withheld in the case of a gift or similar estate planning
transaction (it being understood that the Company may decline to consent to any
such transfer if the person acquiring such Shares does not agree to take such
Shares subject to the terms of this Agreement) or any transfer of Shares in
which the Stockholder retains the sole power to vote or direct the voting of
such transferred Shares, except any transfer of Shares to another Stockholder,
any sale or surrender of Shares to pay the exercise price of any Company stock
option or to pay taxes or satisfy the Company’s withholding obligation with
respect to any taxes resulting from such exercise or the forfeiture of
restricted stock, (ii) enter into any contract, option or other agreement or
understanding with respect to any transfer of any or all of such Shares or any
interest therein except as permitted in clause (i), (iii) grant any proxy,
power-of-attorney or other authorization or consent in or with respect to such
Shares except to vote the Shares in accordance with the terms of this Agreement,
(iv) deposit such Shares into a voting trust or enter into a voting agreement or
arrangement with respect to such Shares, or (v) subject to Section 6 hereof,
take any other action that would make any representation or warranty of such
Stockholder contained herein untrue or incorrect in any material respect or in
any way restrict, limit or interfere in any material respect with the
performance of its obligations hereunder or the transactions contemplated hereby
or by the Merger Agreement
     (c) Subject to Section 6 hereof, each Stockholder hereby agrees that such
Stockholder (i) shall not, directly or indirectly, encourage, solicit, initiate
or participate in any way in any discussions or negotiations with, or provide
any information to, or afford any access to the properties, books or records of
the Seller or any Seller Subsidiaries to, or otherwise take any other action to
assist or facilitate, any person or group (other than the Company or any
affiliate or associate of the Company) concerning any Acquisition Proposal,
(ii) upon execution of this Agreement, will immediately cease any existing
activities, discussions or negotiations conducted heretofore with respect to any
Acquisition Proposal, and (iii) will immediately communicate to the Company the
terms of any Acquisition Proposal (or any discussion, negotiation or inquiry
with respect thereto) and the identity of the person making such Acquisition
Proposal or inquiry which it may receive.
     (d) Subject to the terms and conditions of this Agreement, each of the
parties hereto agrees to use all reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws to consummate and make effective the
transactions contemplated by this Agreement. Each party shall promptly consult
with the other and provide any necessary information and material with respect
to all filings made by such party with any Governmental Authority in connection
with this Agreement and the transactions contemplated hereby.
     (e) To the extent permitted by applicable law, each Stockholder hereby
waives any rights of appraisal or rights to dissent from the Merger that it may
have.

2



--------------------------------------------------------------------------------



 



     3. Representations and Warranties of Each Stockholder. Each Stockholder
hereby represents and warrants, severally and not jointly, to the Company as
follows:
     (a) Such Stockholder owns individually and beneficially the Shares set
forth opposite his name on Schedule I. Such Shares constitute all of the shares
owned individually and beneficially by such Stockholder on the date hereof. Such
Stockholder has sole voting power and sole power to issue instructions with
respect to the matters set forth in Section 2 hereof, sole power of disposition,
sole power to demand and waive appraisal rights and sole power to agree to all
of the matters set forth in this Agreement, in each case with respect to all of
such Shares listed in Schedule I (except restricted stock) with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
laws and the terms of this Agreement.
     (b) Such Stockholder has the power and authority to enter into and perform
all of such Stockholder’s obligations under this Agreement. This Agreement has
been duly and validly executed and delivered by such Stockholder and constitutes
a legal, valid and binding agreement of such Stockholder, enforceable against
such Stockholder in accordance with its terms, except in each case as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect and subject to the limitations
imposed by general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity. There is no
beneficiary or holder of a voting trust certificate or other interest of any
trust of which such Stockholder is a trustee, or any party to any other
agreement or arrangement, whose consent is required for the execution and
delivery of this Agreement or the consummation by such Stockholder of the
transactions contemplated thereby.
     (c)(i) Except as may be required under applicable securities laws, no
filing with, and no permit, authorization, consent or approval of, any
Governmental Authority is necessary for the execution and delivery of this
Agreement by such Stockholder, the consummation by such Stockholder of the
transactions contemplated hereby and the compliance by such Stockholder with the
provisions hereof and (ii) none of the execution and delivery of this Agreement
by such Stockholder, the consummation by such Stockholder of the transactions
contemplated hereby or compliance by such Stockholder with any of the provisions
hereof, except in cases in which any conflict, breach, default or violation
described below would not interfere with the ability of such Stockholder to
perform such Stockholder’s obligations hereunder, shall (A) conflict with or
result in any breach of any organizational documents applicable to such
Stockholder, (B) result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default (or give rise to any third
party right of termination, cancellation, modification or acceleration) under,
any of the terms, conditions or provisions of any note, loan agreement, bond,
mortgage, indenture, license, contract, commitment, arrangement, understanding,
agreement or other instrument or obligation of any kind, including, without
limitation, any voting agreement, proxy arrangement, pledge agreement,
stockholders agreement or voting trust, to which such Stockholder is a party or
by which it or any of its properties or assets may be bound or (C) violate any
order, writ, injunction, decree, judgment, order, statute, rule or regulation
applicable to such Stockholder or any of its properties or assets.

3



--------------------------------------------------------------------------------



 



     (d) Except as permitted by this Agreement, the Shares beneficially owned by
such Stockholder and the certificates representing such shares are now, and at
all times during the term hereof will be, held by such Stockholder, or by a
nominee or custodian for the benefit of such Stockholder, free and clear of all
liens, proxies, voting trusts or agreements, understandings or arrangements or
any other rights whatsoever, except for any such liens or proxies arising
hereunder.
     4. Stop Transfer. Each Stockholder shall request that the Seller not
register the transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any of the Shares beneficially owned by
such Stockholder, unless such transfer is made in compliance with this
Agreement.
     5. Termination. This Agreement shall terminate, and none of the
Stockholders or the Company shall have any further rights or obligations
hereunder, upon the earliest of (a) the Effective Time or (b) the termination of
the Merger Agreement. The representations and warranties of the Stockholders
hereunder shall not survive the termination of this Agreement.
     6. No Limitation. Notwithstanding any other provision hereof, nothing in
this Agreement shall be construed to prohibit a Stockholder, or any officer or
affiliate of a Stockholder who is or has been designated a member of the Board
of Directors or an officer of the Seller, from taking any action solely in his
or her capacity as a member of the Board of Directors or as an officer of the
Seller or from exercising his or her fiduciary duties as a member of such Board
of Directors or as an officer to the extent specifically permitted by the Merger
Agreement.
     7. Miscellaneous.
     (a) This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.
     (b) This Agreement shall not be assigned by operation of law or otherwise
without the prior written consent of each Stockholder (in the case of any
assignment by the Company) or the Company (in the case of an assignment by a
Stockholder), provided that the Company may assign its rights and obligations
hereunder to any Company Subsidiary, but no such assignment shall relieve the
Company of its obligations hereunder.
     (c) Without limiting any other rights the Company may have hereunder in
respect of any transfer of Shares, each Stockholder agrees that this Agreement
and the obligations hereunder shall attach to the Shares owned of record by such
Stockholder and shall be binding upon any person to which legal ownership of
such Shares shall pass, whether by operation of law or otherwise, including,
without limitation, such Stockholder’s heirs, guardians, administrators or
successors.

4



--------------------------------------------------------------------------------



 



     (d) This Agreement may not be amended, changed, supplemented or otherwise
modified with respect to a Stockholder except by an instrument in writing signed
on behalf of such Stockholder and the Company.
     (e) All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly received if given) by hand delivery or by facsimile transmission with
confirmation of receipt, as follows:
If to a Stockholder:
At the addresses and facsimile numbers set forth on Schedule I hereto.
With a copy to:
Stinson Morrison Hecker LLP
1201 Walnut, Suite 2900
Kansas City, MO 64106-215
Attention: John A. Granda
Facsimile: (816) 691-3495
If to the Company:
Marshall & Ilsley Corporation
770 North Water Street
Milwaukee, WI 53202
Attention: Randall J. Erickson
Facsimile: (414) 765-7899
With a copy to:
Godfrey & Kahn, S.C.
780 North Water Street
Milwaukee, WI 53202-3590
Attention: Christopher B. Noyes
               Dennis F. Connolly
Facsimile: (414) 273-5198
or to such other address or facsimile number as the person to whom notice is
given may have previously furnished to the others in writing in the manner set
forth above.
     (f) Whenever possible, each provision or portion of any provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be

5



--------------------------------------------------------------------------------



 



reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
     (g) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise of any thereof by any party shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.
     (h) The failure of any party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.
     (i) This Agreement shall be binding upon and inure solely to the benefit of
each party hereto, and nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.
     (j) Except to the extent that the laws of the State of Kansas are
mandatorily applicable to the matters arising under or in connection with this
Agreement, this Agreement shall be governed by, and construed in accordance
with, the laws of the State of Wisconsin.
     (k) The parties agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any Wisconsin state court located in the City of Milwaukee
or any Federal court located in the Eastern District of Wisconsin, this being in
addition to any other remedy to which they are entitled at law or in equity. In
addition, each of the parties hereto (A) consents to submit itself to the
personal jurisdiction of any Wisconsin state court located in the City of
Milwaukee or any Federal court located in the Eastern District of Wisconsin in
the event any dispute arises out of this Agreement or any transaction
contemplated by this Agreement, (B) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (C) agrees that it will not bring any action relating to this
Agreement or any transaction contemplated by this Agreement in any court other
than any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in the courts of the
State of Wisconsin located in the City of Milwaukee or in any Federal court
located in the Eastern District of Wisconsin, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in a
inconvenient forum.

6



--------------------------------------------------------------------------------



 



     (l) The descriptive headings used herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.
     (m) This Agreement may be executed in counterparts (by fax or otherwise),
each of which shall be deemed to be an original, but all of which, taken
together, shall constitute one and the same agreement.
     (n) All representations, warranties, covenants, agreements, liabilities and
obligations of each Stockholder hereunder or in connection with the transactions
contemplated hereby shall be several and not joint.
     (o) Except as otherwise provided herein, each party shall pay its, his or
her own expenses incurred in connection with this Agreement.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Stockholders have caused this
Agreement to be duly executed in multiple counterparts as of the day and year
first above written.

              MARSHALL & ILSLEY CORPORATION
 
       
 
  By:   /s/ Dennis J. Kuester
 
       
 
      Dennis J. Kuester, Chief Executive Officer

     
 
  STOCKHOLDERS:
 
   
 
  /s/ Malcolm M. Aslin
 
   
 
  Malcolm M. Aslin
 
   
 
  /s/ Richard J. Tremblay
 
   
 
  Richard J. Tremblay
 
   
 
  /s/ Donald C. McNeill
 
   
 
  Donald C. McNeill
 
   
 
  /s/ J. Gary Russ
 
   
 
  J. Gary Russ
 
   
 
  /s/ Allen D. Petersen
 
   
 
  Allen D. Petersen
 
   
 
  /s/ William Randon
 
   
 
  William Randon
 
   
 
  /s/ D. Patrick Curran
 
   
 
  D. Patrick Curran
 
   
 
  /s/ Daniel P. Connealy
 
   
 
  Daniel P. Connealy
 
   
 
  /s/ Robert J. Gourley
 
   
 
  Robert J. Gourley
 
   
 
  /s/ Jerry L. Neff
 
   
 
  Jerry L. Neff

8



--------------------------------------------------------------------------------



 



SCHEDULE I

          Name of Stockholder   No. of Shares of Seller Common Stock  
Malcolm M. Aslin
       
6415 High Drive
       
Mission Hills, Kansas 66208
       
Facsimile: 913-491-0728
    158,389  
 
       
Richard J. Tremblay
       
12729 Grandview
       
Overland Park, Kansas 66213
       
Facsimile: 913-307-2469
    93,824  
 
       
Donald C. McNeill
       
1601 Southeast 19th
       
Edmond, Oklahoma 73013
       
Facsimile: 405-359-1875
    -0-  
 
       
J. Gary Russ
       
16500 Singletary Road
       
Myakka City, Florida 34251
       
Facsimile: 941-322-2943
    169,814  
 
       
Allen D. Petersen
       
5129 Crane Point Court
       
Edgewood, Florida 32839
    68,900  
 
       
William Randon
       
70 Barnegat Road
       
New Cannan, Connecticut 06840
       
Facsimile: 203-966-8645
    322,956  
 
       
D. Patrick Curran
       
6620 Wenonga Terrace
       
Shawnee Mission, Kansas 66208
       
Facsimile: 816-756-5552
    103,552  
 
       
Daniel P. Connealy
       
2108 West 114th Street
       
Leawood, Kansas 66211
       
Facsimile: 816-756-5552
    15,000  
 
       
Robert J. Gourley
       
25701 E. Milton Thompson Road
       
Lee’s Summit, MO 64086
       
Facsimile: 816-524-0616
    20,328  
 
       
Jerry L. Neff
       
4502 Cortez Road West
       
Bradenton, Florida 34210
       
Facsimile: 941-798-3712
    12,000  

 